

117 HR 3785 IH: Fair-Value Accounting and Budget Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3785IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Norman introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to provide for fair-value credit estimates, and for other purposes.1.Short titleThis Act may be cited as the Fair-Value Accounting and Budget Act. 2.Fair-value credit estimates(a)Fair-Value estimatesPart A of title IV of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following:407.Fair-value credit estimates(a)Fair-Value estimatesUpon the request of the chair or the ranking member of the Committee on the Budget of the House of Representatives or the Senate, any estimate prepared by the Director of the Congressional Budget Office for a measure that establishes or modifies any program providing loans or loan guarantees shall, as a supplement to such estimate and to the extent practicable, provide a fair-value estimate of such loan or loan guarantee program.(b)Baseline estimatesThe Congressional Budget Office shall include estimates of loan and loan guarantee programs, on a fair-value and credit reform basis, as practicable, in its The Budget and Economic Outlook.(c)EnforcementIf the Director of the Congressional Budget Office provides an estimate pursuant to subsection (a), the chair of the Committee on the Budget of the House of Representatives or the Senate may use such estimate to determine compliance with this Act and other budget enforcement requirements.(d)Annual reportIn 2021 and each year thereafter, not later than 90 days after the date the President submits to Congress a budget under section 1105(a) of title 31, United States Code, the Director of the Office of Management and Budget shall submit a report, to the Committees on the Budget of the House of Representatives and the Senate, on fair-value estimates of the cost of Federal credit programs.(e)Definition of fair-ValueIn carrying out this section, the Director of the Congressional Budget Office and the Director of the Office of Management and Budget shall use the definition of fair-value as set forth in the publication of the Government Accounting Standards Board issued in February 2015 and entitled Fair Value Measurement and Application..(b)Clerical amendmentThe table of contents for the Congressional Budget and Impoundment Control Act of 1974 Act set forth in section 1(b) of such Act is amended by inserting after the item relating to section 406 the following new item: Sec. 407. Fair-value credit estimates..